UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7538


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIAYON KARDELL EVANS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:04-cr-00099-RAJ-1; 2:06-cv-00162-RAJ-JEB)


Submitted:   June 17, 2010                       Decided:   June 23, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tiayon Kardell Evans, Appellant Pro Se.          Sherrie Scott
Capotosto, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tiayon       Kardell      Evans       seeks    to    appeal       the   district

court’s order construing his motion to set aside the criminal

judgment pursuant to 28 U.S.C.A. § 2255 (West Supp. 2010) and

dismissing it as successive.                 The order is not appealable unless

a     circuit     justice          or      judge      issues         a     certificate        of

appealability.         28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369    F.3d     363,       369     (4th     Cir.       2004).             A certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2006).      When the district court denies relief on the merits, a

prisoner       satisfies         this       standard         by      demonstrating          that

reasonable      jurists          would     find       that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies       relief     on       procedural         grounds,         the       prisoner     must

demonstrate      both       that     the    dispositive           procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                         Slack, 529 U.S. at 484-85.

We    have    independently        reviewed         the     record       and    conclude    that

Evans has not made the requisite showing.                           Accordingly, we deny

a    certificate      of     appealability          and     dismiss       the    appeal.      We

dispense      with     oral       argument      because        the       facts     and     legal

                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3